Citation Nr: 0303595	
Decision Date: 03/03/03    Archive Date: 03/18/03

DOCKET NO.  96-37 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a ganglion cyst of 
the right wrist.  

2.  Entitlement to service connection for an abdominal mass.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's service connection claims for a ganglion 
cyst of the right wrist, and for an epigastric hernia.  The 
veteran responded with a timely Notice of Disagreement, 
initiating this appeal.  In September 1997, the veteran 
testified before an acting member of the Board.  
Subsequently, that acting Board member discontinued 
employment at the Board.  In December 2002, the veteran was 
sent a letter offering the veteran another personal hearing 
before an active Board member.  Because the veteran has not 
yet responded, the Board will assume the veteran does not 
want another hearing, and will proceed accordingly. 
38 U.S.C.A. § 7107(c) (West 2002).  

The veteran's claim was initially presented to the Board in 
April 1998, at which time several issues were remanded for 
additional development.  In an April 2002 rating decision, 
the veteran was awarded service connection for scoliosis of 
the lumbosacral spine, for degenerative joint disease of the 
right knee, and for hemorrhoids, issues for which he had 
previously perfected appeals.  Because these claims were 
granted in full by the RO after remand, they are no longer 
before the Board.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran has a recurrent ganglion cyst of the right 
wrist which, according to the medical evidence of record, had 
its onset during service.  

3.  The veteran has a current diagnosis of an abdominal 
lipoma which, according to the medical evidence of record, 
had its onset during service.  

4.  The veteran does not have a diagnosis, either presently 
or in-service, of an epigastric hernia.  


CONCLUSIONS OF LAW

1.  Service connection for a recurrent ganglion cyst of the 
right wrist is granted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2002).  

2.  Service connection for an abdominal lipoma is granted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2002).  

3.  Service connection for an epigastric hernia is denied.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the August 1996 
Statement of the Case, the various Supplemental Statements of 
the Case, and the April 2002 RO letter to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has not reported 
receiving any post-service medical care, either VA or 
private, for his disabilities of the abdomen and right wrist, 
and therefore no such records have been obtained.  The 
veteran has not otherwise identified any additional evidence 
not already associated with the claims folder that is 
obtainable.  Finally, he has been afforded recent VA medical 
examinations in conjunction with his claims; for these 
reasons, his appeals are ready to be considered on the 
merits.  



I. Service connection - Ganglion cyst of the right wrist

The veteran seeks service connection for a ganglion cyst of 
the right wrist.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2002).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

According to the veteran's May 1995 service separation 
examination, he had a ganglion cyst of the right wrist at 
that time.  No such cyst was noted on either the May 1995 or 
January 1999 VA medical examinations, however.  According to 
the veteran's September 1997 hearing testimony, his ganglion 
cyst has periodically recurred since he self-aspirated it 
during service.  As is noted above, the veteran is himself a 
medical doctor.  Military records further indicate the 
veteran served as a surgeon, and is right-handed.  He has 
testified that his work as a surgeon, manually manipulating 
surgical instruments for extended periods of time, results in 
the recurrence of his ganglion cysts of the right wrist.  

While the Board notes that a ganglion cyst was not noted on 
either his May 1995 or January 1999 VA medical examinations, 
such a cyst was noted on his May 1995 service separation 
examination, and the veteran, a medical expert, has stated 
that such a disability recurs every 7-8 months since service.  
Additionally, the recurrence of such a disability is 
consistent with the veteran's occupation, both during service 
and thereafter, as a surgeon.  Thus, while a ganglion cyst 
has not been noted on VA medical examination, the veteran is 
acknowledged to be a competent witness to the intermittent 
recurrence of this disability, making the evidence at least 
in equipoise.  In light of the statutory benefit of the doubt 
doctrine of 38 U.S.C.A. § 5107 (West 2002), the Board 
concludes that service connection for a recurrent ganglion 
cyst of the right wrist is warranted.



II. Service connection - Abdominal mass

The veteran seeks service connection for an abdominal mass.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2002).  As with any claim, when 
there is an approximate balance of positive and negative 
evidence regarding any matter material to the claim, the 
claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

According to the veteran's May 1995 service separation 
examination, he had a 1 cm mass above and to the right of the 
umbilicus at the time of service discharge.  However, another 
May 1995 medical examination, conducted by the VA, was 
negative for any mass, tenderness, or visceromegaly of the 
abdomen.  In a March 1996 rating decision, the RO denied 
service connection for an epigastric hernia.  Subsequent to 
service, the veteran, who military records confirm is a 
medical doctor, has testified at his September 1997 personal 
hearing before a member of the Board that this mass has been 
present on a consistent basis since 1995.  On medical 
examination in January 1999, he was noted to have a 6 x 5 
inch mass, soft and non-tender, in the epigastric region.  
This mass was diagnosed as a lipoma.  

While the May 1995 VA medical examination was negative for 
any abdominal mass, the May 1995 military separation 
examination noted such a mass, and a mass, diagnosed as a 
lipoma, was again found on examination in January 1999.  As 
the mass is shown to have had onset in service and as it is 
currently shown, service connection is therefore warranted.

The Board also explicitly denies service connection for an 
epigastric hernia.  No such disability was diagnosed during 
service, or during the veteran's May 1995 and January 1999 
post-service medical examinations.  Additionally, the veteran 
has never contended with certainty that he had an epigastric 
hernia; he has merely asserted that his abdominal mass might 
be such a hernia.  Because the entirety of 


the post-service medical record is negative for a current 
diagnosis of an epigastric hernia, service connection for an 
epigastric hernia is denied.  See Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  As the evidence is not in 
equipoise, the benefit of the doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

Service connection for a recurrent ganglion cyst of the right 
wrist is granted.  

Service connection for an abdominal lipoma is granted.  

Service connection for an epigastric hernia is denied.  



____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

